DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
2.	In view of the appeal brief filed on 10/22/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 8, the claim recites “wherein the valve is a brake shuttle valve connecting the independent hydraulic systems, and the predicted malfunction indicates inter-system fluid leakage at the brake shuttle valve when the brake shuttle valve is closed.” It is unclear what is considered “when the brake shuttle valve is closed” because a shuttle valve has three openings (see FIG. 1, valve 113, copied below). Moreover, a shuttle valve is known to switch fluid passages by opening one opening while closing the other, and leaving a main opening open. See Image 1 below for an example. It is unclear in which situations the shuttle valve is considered closed, based on the claim in view of the specification.  The examiner respectfully requests clarification on what “closed” means in the context of this shuttle valve.

    PNG
    media_image1.png
    604
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    450
    media_image2.png
    Greyscale

(Image 1)

	For examination purpose, “wherein the valve is a brake shuttle valve connecting the independent hydraulic systems, and the predicted malfunction indicates with respect to a fluid connection between the first fluid subsystem and a common fluid subsystem--. 

	Claim 18 is rejected similarly by analogy to claim 8. An assumption is similarly applied for the purpose of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 4, 5, 7, 9-11, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20170050629 A1).

	Regarding claim 1, KIM teaches a diagnostic system (i.e., “electrically controlled brake system”; see Abstract) for a closed fluid system (i.e., “hydraulic control unit 100”; see [0036] and FIG. 1) composed of a first fluid subsystem (i.e., “first hydraulic circuit HC1 connected to inflow path 131”) and a second fluid subsystem (i.e., “pedal simulator 180”) connected using a valve (i.e., “first cut valve 173”; see [0060] and FIG. 1), the diagnostic system comprising: 
a first sensor (i.e., “second pressure sensor 103”) disposed in the first fluid subsystem and configured to measure a first fluid level of the first fluid subsystem (i.e., “detects a pressure of brake oil transferred to the first inflow path 131”; see [0050]; note that a fluid level could be a fluid pressure in a closed fluid system; see Applicant’s specification ¶ [0045] indicating using bubblers or differential-pressure sensors to measure the fluid level), and output first time-ordered fluid level measurements corresponding thereto (i.e., “The ECU 106 simultaneously detects the pressure PBC1 of the first hydraulic path 131 through the second pressure sensor 103”; see [0103]; note that the time-ordered fluid level measurements are taught by the re-driving and re-determining indicated in [0108], [0112], and [0114], which would require re-measurement of the pressure of the first hydraulic path 131); 
a second sensor (i.e., “A fourth pressure sensor 102”) disposed in the second fluid subsystem and configured to measure a second fluid level of the second fluid subsystem (i.e., “detects a pressure of the pedal simulator 180 … is provided between the first cut valve 173 and the master cylinder 110”; see [0060]; note that a fluid level could be a fluid pressure in a closed fluid system; see Applicant’s specification ¶ [0045] indicating using bubblers or differential-pressure sensors to measure the fluid level), and output second time-ordered fluid level measurements corresponding thereto (i.e., “the ECU 106 detects the pressure PPSP of the pedal simulator through the fourth pressure sensor 102 (305)”; see [0102]; note that the time-ordered fluid level measurements is found by the re-driving and re-determining indicated in [0108], [0112], and [0114], which would require re-measurement of the pressure of the pedal simulator); and
a computer (i.e., “the ECU 106 that performs overall control”; see [0067]) coupled to the first sensor and the second sensor (i.e., “The first to fourth pressure sensors 101 to 104 and the pedal stroke sensor 105 are electrically connected to an input of the ECU 106”; see [0068] and FIG. 2), and configured to: 
receive the first time-ordered fluid level measurements and the second time-ordered fluid level measurements from respectively the first sensor and the second sensor (i.e., “the ECU 106… using information of pressures of the second pressure sensor 103, the third pressure sensor 104, and the fourth pressure sensors 102”; see [0072]; see, also, [0102] and [0103]);
perform a comparison of the first fluid level with the second fluid level from the first time-ordered fluid level measurements and the second time-ordered fluid level measurements (i.e., “whether the pressure PPSP of the pedal simulator 180 is greater than a level of, for instance, the preset first ratio X % of the pressure PBC1 of the first hydraulic circuit 131 is determined, and whether the pressure PPSP of the pedal simulator 180 is greater than the level of, for instance, the preset first ratio X % of the pressure PBC2 of the second hydraulic circuit 132 (307) is determined”; see, e.g., specification [0104]-[0017]); 
produce a notification indicating a predicted malfunction of the valve (i.e., “When a mechanical failure of the corresponding cut valve 173 or 174 is determined to have occurred, the ECU 106 warns of the mechanical leak failure of the corresponding cut valve 173 or 174 through the warning unit 230 (312)”; see [0117]) when, based on the comparison, the first time-ordered fluid level measurements and the second time-ordered fluid level measurements have at least a threshold divergence (i.e., “When one of a case in which the pressure PPSP of the pedal simulator is greater than the level of the preset first ratio X % of the pressure PBC1 of the first hydraulic circuit and a case in which the pressure PPSP of the pedal simulator is greater than the level of the preset first ratio X % of the pressure PBC2 of the second hydraulic circuit is satisfied, the ECU 106 determines whether the pressure PPSP of the pedal simulator 180 is greater than a preset pressure P3 (308)… when the determination result of operation mode 310 is that the number of re-drivings of the corresponding cut valve 173 or 174 is equal to or greater than the predetermined number, a mechanical leak failure of the corresponding cut valve 173 or 174 is determined to have occurred (311)”; see [0105]–[0111]; note the malfunction is a “predicted” malfunction because it is based on a computer determination, not based on a factual determination; that is, the word “predicted” is interpreted as “possible” or equivalents, rather than “future” or equivalents).
KIM does not explicitly teaches:
output the notification for display to a user.
But KIM further teaches:
providing a warning of the mechanical leak failure (i.e., “When a mechanical failure of the corresponding cut valve 173 or 174 is determined to have occurred, the ECU 106 warns of the mechanical leak failure of the corresponding cut valve 173 or 174 through the warning unit 230 (312)”; see [0117]).
Using a display to provide a warning is well-known. It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the computer to output the notification for display to a user, as claimed. The motivation would be help provide a warning to a user for taking appropriate actions.

	Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the preceding linking claim(s).
	KIM does not explicitly disclose:
 wherein the computer is further configured to filter out any of the first time-ordered fluid level measurements and the second time-ordered fluid level measurements that are outside a range of accepted measurements before the comparison of the first fluid level with the second fluid level is performed from only those of the first time-ordered fluid level measurements and the second time-ordered fluid level measurements that are within the range.
However, it is well-known to remove extreme or noise measurements for analysis. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify KIM to configure the computer to filter out any of the first time-ordered fluid level measurements and the second time-ordered fluid level measurements that are outside a range of accepted measurements before the comparison of the first fluid level with the second fluid level is performed from only those of the first time-ordered fluid level measurements and the second time-ordered fluid level measurements that are within the range, as  claimed. The motivation would be to avoid or reduce the influence of signal noise or data outliers that may affect the accuracy of the determination/analysis.

	Regarding claim 5, the prior art applied to the preceding linking claim(s) teaches the features of the preceding linking claim(s).
	 KIM does not explicitly disclose:
wherein the computer is further configured to: 
perform comparisons of respectively the first time-ordered fluid level measurements and the second time-ordered fluid level measurements;
produce a second notification indicating fluid transfer through the valve when, based on the comparisons, the first time-ordered fluid level measurements or the second time-ordered fluid level measurements indicate an overfill condition of respectively the first fluid subsystem or the second fluid subsystem; and
output the second notification for display to the user. 
However, it is well-known that fluid pressures a hydraulic or pneumatic systems normally operate in certain safety or operation ranges. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify KIM to configure the computer to perform comparisons of respectively the first time-ordered fluid level measurements and the second time-ordered fluid level measurements; produce a second notification indicating fluid transfer through the valve when, based on the comparisons, the first time-ordered fluid level measurements or the second time-ordered fluid level measurements indicate an overfill condition of respectively the first fluid subsystem or the second fluid subsystem; and output the second notification for display to the user, as claimed. The motivation would be to provide a warning when the detected pressures are out of safety or operation ranges. Note that an overfill condition could be a condition when a pressure is over its operation or safety level.

	Regarding claims 7 and 9, the prior art applied to the preceding linking claim(s) teaches the features of the preceding linking claim(s).
	KIM does not explicitly disclose:
wherein the diagnostic system is onboard an aircraft, and the first fluid subsystem and the second fluid subsystem are independent hydraulic systems of the aircraft (claim 7); and
the diagnostic system is onboard an aircraft, and the first fluid subsystem and the second fluid subsystem are independent hydraulic systems of the aircraft (claim 9). 

However, it is well-known that an aircraft could have wheels and associated braking systems similar to a land vehicle. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify KIM to implement and incorporate its brake systems for an aircraft, such that the diagnostic system is onboard an aircraft, and the first fluid subsystem and the second fluid subsystem are independent hydraulic systems of the aircraft; and the diagnostic system is onboard an aircraft, and the first fluid subsystem and the second fluid subsystem are independent hydraulic systems of the aircraft, as claimed. The motivation would be to provide a functional brake system for the aircraft wheels with the benefit of detect a valve failure in the brake system.
Note that the first fluid subsystem and the second fluid subsystem would be independent hydraulic systems of the aircraft because one is a hydraulic circuit system, and the other is a pedal simulator.

	Regarding claim 10, as the result of modification applied to claim 7 above, KIM further teaches:
wherein the aircraft includes a datalink system configured to transmit the first time-ordered fluid level measurements and the second time-ordered fluid level measurements to an operations center including the computer (see FIG. 2 for the links to ECU 106 which would be implement by the computer onboard the aircraft; note that the operations center would be where the computer is located).
 
Regarding claim 11, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings.

Regarding claim 14, the claim recites the same substantive further limitations as claim 4 and is rejected using the same teachings. 

Regarding claim 15, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings. 

Regarding claim 17, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings. 

Regarding claim 19, the claim recites the same substantive further limitations as claim 9 and is rejected using the same teachings. 

Regarding claim 20, the claim recites the same substantive further limitations as claim 10 and is rejected using the same teachings. 

Allowable Subject Matter
5.	Claims 2, 3, 6, 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2 and 3, the closest prior art of record fails to teach the features of claim 2: “wherein the computer configured to perform the comparison includes being configured to determine a correlation and an absolute difference between the first time-ordered fluid level measurements and the second time-ordered fluid level measurements that define a divergence thereof, and wherein the computer configured to produce the notification includes being configured to produce the notification when the divergence is at least the threshold divergence,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note the KIM discloses comparison of measurement one at a time (see FIGs. 5-6), which is different than claim 2. Particularly, KIM would not suggest determining a correlation between the first time-ordered fluid level measurements and the second time-ordered fluid level measurements.
Claims 12-13 are similar to claims 2-3. The same analysis is applied.

Regarding claim 6, the closest prior art of record fails to teach the features: “wherein the computer configured to perform the comparisons includes being configured to determine a first standard deviation of the first time-ordered fluid level measurements, and a second standard deviation of the second time-ordered fluid level measurements, and wherein the computer configured to produce the second notification includes being configured to produce the second notification when the first standard deviation is less than a threshold standard deviation and the first time-ordered fluid level measurements are above a threshold fluid level, or the second standard deviation is less than the threshold standard deviation and the second time-ordered fluid level measurements are above the threshold fluid level,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note the KIM discloses comparison of individual measurements one at a time through re-driving and re-determining (see FIGs. 5-6), which is different than claim 6. Particularly, KIM would not suggest performing determine a first standard deviation of the first time-ordered fluid level measurements, and a second standard deviation of the second time-ordered fluid level measurements.
Claim 16 is similar to claim 6, and the same analysis is applied.

6.	Claims 8 and 18 distinguish over the closest prior art of record as discussed below.
	Regarding claim 8, the closest prior art of record fails to teach the features: “wherein the valve is a brake shuttle valve connecting the independent hydraulic systems, and the predicted malfunction indicates inter-system fluid leakage at the brake shuttle valve when the brake shuttle valve is closed [with respect to a fluid connection between the first fluid subsystem and a common fluid subsystem],” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that KIM discloses the valve as a “cut valve,” which is structurally and functionally different from a shuttle valve. It would not be obvious to replace the shutoff valve with a shuttle valve.
Claim 18 is similar to claim 8, and the same analysis is applied.
 
Response to Arguments
7.	Applicant’s arguments, see Appeal Brief, filed on 10/22/2020, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Particularly, it is noted that Lie-Nielsen teaches a display for showing alerts of flow meters having water usage exceeding a threshold level (see [0042]-[0043]). However, this is not sufficient to teach and provide motivation to “perform a comparison of the first fluid level with the second fluid level from the first time-ordered fluid level measurements and the second time-ordered fluid level measurements; produce a notification indicating a predicted malfunction of the valve when, based on the comparison, the first time-ordered fluid level measurements and the second time-ordered fluid level measurements have at least a threshold divergence; and output the notification for display to a user” as claimed, in the context of monitoring force-activated actuators with pressure sensors for monitoring a parameter indicative of the pressures of the coupling system disclosed by Bernard (see [0015], [0018], and [0070]).

However, upon further consideration, a new ground(s) of rejection is made in view of KIM (US 20170050629 A1) for claims 1, 4, 5, 7, 9-11, 14, 15, 17, 19, and 20. See the rejections above.

Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hoffman (US 20170067578 A1) teaches a valve leakage system including a first pressure sensor, a high pressure shut off valve (HPSOV) downstream of the first pressure sensor, and a manifold downstream of the HPSOV; involving a comparator unit to compare pressure between the first and second pressure sensors to enable the detection of a leak in the HPSOV. 
Rolker et al. (US 4825198 A) teaches a method of testing the tightness of two valves arranged upstream respectively downstream of each other in a fluid line, involving comparing a time ordered pressure measurement between two valves with a threshold pressure value determined based on a pressure measured at upstream of one of the valves to determine which of the valves is malfunctioning. 
Thibault et al. (US 20130006447 A1) teaches a braking system for an aircraft with electric brakes, involving a shuttle valve arranged upstream from the brakes to put them into communication either with an outlet from a parking accumulator, or with the outlet from a pressure servo-valve controlled by a braking control unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857